Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Wesley Hoyle appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoyle v. McEntire, No. 5:13-cv-00034-RLV-DSC, 2014 WL 6450562 (W.D.N.C. Nov. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*122fore this court and argument would not aid the decisional process.

AFFIRMED.